IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1520
                              Filed June 15, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL WAYNE JONES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Mary E. Chicchelly,

Judge.



      Defendant appeals the district court’s denial of the defendant’s motion to

suppress evidence. AFFIRMED.



      Cory Goldensoph, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Following a trial on the minutes of testimony, Michael Jones was convicted

of possession of paraphernalia and failure to affix a drug tax stamp, in violation of

Iowa Code sections 124.414, 453B.1, 453B.3, and 453B.12 (2015). On appeal,

the defendant contends the district court erred in denying his motion to suppress

evidence allegedly obtained as a result of an unlawful search of his residence.

Specifically, the defendant contends his constitutional right to be free from

unreasonable search and seizure was violated when the police searched his

residence pursuant to a warrant, he contends, not supported by probable cause.

       Questions concerning the deprivation of a constitutional right are reviewed

de novo. See State v. McNeal, 867 N.W.2d 91, 99 (Iowa 2015). “However, we

do not make an independent determination of probable cause; rather, we

determine whether the issuing judge had a substantial basis for concluding

probable cause existed.” Id. We make that determination only by reviewing the

information actually presented to the judicial officer issuing the warrant. See id.

In close cases, we will find in favor of upholding the warrant's validity. See id. at

100.

       This is not a close case. The warrant was supported by an anonymous tip

of drug activity at the defendant’s residence, a single family home. The citizen

complaint was corroborated by a trash-pull revealing additional evidence of drug

activity at the residence, including a receipt linking the defendant to the

residence, burnt cigarillos, and marijuana stems that field-tested positive for

THC. Under the totality of the circumstances, the district court did not err in

denying the defendant’s motion to suppress.        See, e.g., State v. Gogg, 561
                                        3
N.W.2d 360, 367 (Iowa 1997) (concluding the district court erred in holding there

was not a substantial basis to issue warrant where there were citizen complaints

of large volume of traffic in and out of the residence, evidence the defendants

resided at the place in question, and defendants seen in possession of drugs by

an informant); State v. Pargo, No. 10-1492, 2012 WL 1058223, at *6 (Iowa Ct.

App. Mar. 28, 2012) (concluding there was probable cause to search residence

where the officer recovered discarded paraphernalia from the trash receptacle);

State v. Medved, No. 10-1053, 2011 WL 3480966, at *9 (Iowa Ct. App. Aug. 10,

2011) (“The possession of marijuana is a criminal activity and the presence of

marijuana in the garbage allowing a person of reasonable prudence to believe

that marijuana is in the residence or that a crime had been committed. On this

basis alone (without the information from the confidential informant), the

magistrate could have made a practical, common sense decision that probable

cause exists.”).

       The defendant’s convictions are affirmed.

       AFFIRMED.